                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GEORGETTE G. PURNELL,
                                                                                       Case No. 18-cv-01402-PJH
                                  8                    Plaintiff,

                                  9              v.                                    ORDER DENYING SECOND MOTION
                                                                                       FOR RELIEF FROM NON-
                                  10     RUDOLPH AND SLETTEN INC.,                     DISPOSITIVE PRETRIAL ORDER OF
                                                                                       MAGISTRATE JUDGE
                                  11                   Defendant.
                                                                                       Re: Dkt. No. 144
                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff Georgette G. Purnell’s October 7, 2019 motion for
                                  14   review or reconsideration under Civil Local Rule 72-2 from a non-dispositive discovery
                                  15   order issued by Magistrate Judge Kandis Westmore on August 19, 2019 (Dkt. 144). On
                                  16   September 23, 2019, the court denied a materially identical motion filed by plaintiff (Dkt.
                                  17   140). For the same reasons set forth in its order on that motion, the instant motion is
                                  18   DENIED.
                                  19          The court will entertain no further motions concerning Magistrate Judge
                                  20   Westmore’s August 19, 2019 discovery order.
                                  21          IT IS SO ORDERED.
                                  22   Dated: October 18, 2019
                                  23                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
